Exhibit 10.3

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 (this “Amendment”) dated as of November 15, 2007, to the Amended
and Restated Credit Agreement dated as of July 17, 2006 and amended and restated
as of February 27, 2007 (the “Credit Agreement”) among Windstream Corporation
(the “Borrower”), the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (the “Administrative Agent”), and Bank
of America, N.A., Citibank, N.A. and Wachovia Bank, National Association, as
co-documentation agents (the “Co-Documentation Agents”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend one of the provisions of the Credit
Agreement as provided herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise defined herein, each term
used herein which is defined in the Credit Agreement has the meaning assigned to
such term in the Credit Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement shall, after the amendments herein become effective, refer to the
Credit Agreement as amended hereby.

SECTION 2. Scheduled Amortization of Term Loans. Section 2.09(d) of the Credit
Agreement is amended and restated in its entirety to read as follows:

“Any prepayment of Term Loans of any Class will be applied to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, other than any
mandatory prepayments required in respect of Net Proceeds received from the sale
by the Borrower of Term Loans, if any, received by the Borrower pursuant to the
Directories Debt Exchange (“Exchanged Term Loan Mandatory Prepayments”), in
direct order of maturity, and in the case of voluntary prepayments and Exchanged
Term Loan Mandatory Prepayments, ratably; provided that, notwithstanding the
foregoing, any prepayment of Tranche A Term Loans made with Net Proceeds
received from the sale by the Borrower of Tranche A Term Loans, if any, received
by the Borrower pursuant to the Directories Debt Exchange will be applied to
reduce the subsequent scheduled repayments of the Tranche A Term Loans as
directed by the Borrower.”



--------------------------------------------------------------------------------

SECTION 3. Representations Correct; No Default. The Borrower represents and
warrants that (i) the representations and warranties contained in the Loan
Documents are true as though made on and as of the date hereof and will be true
on and as of the Amendment Effective Date (as defined below) as though made on
and as of such date and (ii) no Default has occurred and is continuing on the
date hereof and no Default will occur or be continuing on the Amendment
Effective Date.

SECTION 4. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 5. Effectiveness. (a) This Amendment shall become effective as of the
date hereof on the date (the “Amendment Effective Date”) when the Administrative
Agent shall have received duly executed counterparts hereof signed by the
Borrower and the Tranche A Lenders (or, in the case of any Tranche A Lender as
to which an executed counterpart shall not have been received, the
Administrative Agent shall have received facsimile or other written confirmation
from such party of execution of a counterpart hereof by such Lender).

(b) Except as expressly set forth herein, the amendment contained herein shall
not constitute a waiver or amendment of any term or condition of the Credit
Agreement or any other Loan Document, and all such terms and conditions shall
remain in full force and effect and are hereby ratified and confirmed in all
respects.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

WINDSTREAM CORPORATION, as Borrower By:   /s/ John Fletcher   Name:   John
Fletcher   Title:  

Executive Vice President and

General Counsel



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and a
Lender By:   /s/ Christophe Vohmann   Name:  Christophe Vohmann   Title:    Vice
President

 

Bank of America, N.A. By:   /s/ Peter van der Horst   Name:  Peter van der Horst
  Title:    Principal

 

Wachovia Bank, N.A. By:   /s/ Mark L. Cook   Name:  Mark L. Cook   Title:
   Director

 

Citicorp North America, Inc. By:   /s/ Jeffrey Rothman   Name:  Jeffrey Rothman
  Title:    MD and Vice President

Signed pages for remaining lending institutions are intentionally omitted due to

volume of signed pages